Citation Nr: 0114386	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder manifested, in part, by headaches.


REPRESENTATION

Appellant represented by:	Thomas N. Sheridan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
August 1968.

In an October 1990 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a psychiatric disorder 
on the basis that the veteran's complaints and symptoms prior 
to service and during service, including headaches, 
represented a personality disorder, for which service 
connection could not be granted.  38 C.F.R. § 3.303(c).

In January 1995, the veteran attempted to reopen the prior 
claim for service connection for headaches associated with a 
psychiatric disorder.  The veteran appealed from a January 
1995 rating decision in which the RO denied the stated issue 
of service connection for an acquired psychiatric disorder 
manifested by chronic headaches and an adjustment disorder.  
The January 1995 rating decision  evaluated the veteran's 
claim on the basis of whether new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder to include headaches.  
The veteran appealed and was afforded a hearing at the RO 
before a hearing officer in June 1995.  His claim was denied 
by the hearing officer in a Supplemental Statement of the 
Case (SSOC) in July 1995.  In June 1997, the veteran had a 
hearing before the undersigned member of the Board at the RO.  
In an October 1997 decision, the claim was reopened by the 
Board and remanded to the RO for evidentiary development.  
The case has now been returned to the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  The veteran clearly and unmistakably had a psychiatric 
disorder manifested, in part, by headaches prior to service.

2.  The veteran's pre-service psychiatric disorder increased 
in severity as a result of his period of service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at enlistment with regard to 
the pre-service existence of an acquired psychiatric disorder 
associated with headaches is rebutted.  38 U.S.C.A. § 1111 
(West 1991).

2.  The veteran's pre-service acquired psychiatric disorder 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000).

The veteran and his representative contend, in essence, that 
he should be service connected for headaches associated with 
a psychiatric disorder.  Specifically, the veteran maintains 
that he developed an acquired psychiatric disorder in service 
that was manifested in part by headaches.  In the 
alternative, the veteran's representative argues that the 
veteran's pre-service history of headaches and dizziness were 
aggravated in service by the development of an acquired 
psychiatric disorder.

At the time of the October 1997 Board remand, the service 
medical records were reported to show that the veteran had 
presented a history of nervous trouble, trouble sleeping, 
palpitation or pounding heart, pain or pressure in the chest, 
shortness of breath, night sweats, dizziness or fainting 
spells, and frequent or severe headaches at his pre-induction 
examination in March 1968.  The military physician noted that 
the veteran had been under the care of Meadowbrook hospital 
on an outpatient basis for severe headaches.  The report of 
medical examination did not contain any reference to 
psychiatric disorders and the veteran was found to be 
qualified for induction.  The veteran was seen in June 1968 
for complaints of headaches and dizziness.  He reported night 
sweats and nervousness.  He said that he had dropped out of 
school because he was unable to attend regularly.  It was 
noted that a pre-service EEG had shown no neurological 
abnormality to explain the veteran's headaches.  The 
diagnostic impression included hyperhidrosis and chronic 
headaches.  One week later, the veteran was seen for 
headaches and reported a 9 year history of headaches.  The 
veteran continued to receive treatment for headaches every 
few days.  He was felt to have tension headaches at one 
point.  On June 24, 1968, due to a congressional inquiry, the 
veteran was referred for a mental health evaluation because 
of his headaches, nervousness and dizzy spells.  The 
diagnostic findings after evaluation in June and July 1968 
were as follows: emotionally unstable personality manifested 
by high anxiety, difficulty in maintaining performance at 
adequate level, and unreliability.  It was concluded that the 
veteran's personality disorder pre-existed military service 
and that he be recommended for separation.

The Board previously found that the presumption of soundness 
at enlistment concerning the pre-service existence of an 
acquired psychiatric disorder had not been rebutted by clear 
and unmistakable evidence to the contrary pursuant to Court 
precedent existing in October 1997.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
presumption of soundness at enlistment may not be rebutted 
solely by recorded clinical data in service medical records.  
Pre-service medical records and/or medical opinions are 
required.  Additionally, assuming the presumption of 
soundness at enlistment could be rebutted by such evidence in 
this case, a medical opinion would be required concerning the 
matter of whether any pre-service psychiatric disorder 
increased in severity during service.  Crowe v. Brown, 7 
Vet.App. 238 (1995).

In conjunction with his attempt to reopen the claim for 
service connection for a psychiatric disorder with headaches, 
the veteran submitted lay statements from his mother, his 
wife, and from two friends.  Each of these letters 
essentially related that the veteran did not have any 
psychiatric problems until he went into the military.  The 
veteran's wife related several phone calls from the veteran 
while he was in service in which he complained of severe 
headaches and dizziness.

A January 1995 letter from Allen Reichman, M.D., noted that 
the veteran had undergone psychiatric evaluations in August 
1993 and January 1995.  Dr. Reichman indicated that the 
veteran had developed a depressive disorder secondary to his 
headache problem.  He diagnosed this condition as an 
adjustment disorder with depressed mood.

At his RO hearing in June 1995 before the hearing officer, 
the veteran testified that he had headaches 2 times a week at 
the time he entered service in 1968.  He was treated for 
headaches by Allen G. Young, M.D., and treated with aspirins.  
He reported his history of headaches at the time of 
induction.  The veteran testified that he developed severe 
headaches during basic training.  He suffered headaches on a 
daily basis with sweaty palms, dizziness and blurred vision.  
He reported post-service treatment for headaches and denied 
treatment for a psychiatric disorder prior to military 
service.  At the hearing, the veteran submitted a letter from 
Dr. Reichman dated in April 1995, which indicated that the 
veteran's headache disorder was aggravated in military 
service and progressed from a non-disabling disorder to one 
which continues to be totally disabling.  An April 1995 
letter from Dr. Young noted that the veteran had been treated 
since 1967 for a complex of hyperhidrosis and severe 
headache.  Dr. Young also noted that the veteran's condition 
had worsened in service.

At the June 1997 hearing before the undersigned member of the 
Board, the veteran testified that he had headaches once a 
week and was being treated by Dr. Young before he went in the 
service.  He denied any pre-service treatment for psychiatric 
problems.  In service, the veteran reported that his 
headaches got worse and were associated with dizziness.  He 
said that he had been diagnosed with a headache disorder.  He 
started treatment with Dr. Young in late 1966 or early 1967 
and had been followed by Dr. Young since his discharge from 
service.

Pursuant to the October 1997 Board remand, records were 
obtained from the Social Security Administration.  Appellate 
review of those records includes a July 1990 letter from Dr. 
Young in which he states the following:

In my best medical judgment, 
Mr. Strong has been disabled 
prior to April 1968, which was 
the date he entered the 
service.  I am at a loss to 
understand how the service 
accepted him.

His disability is due to 
excessive anxiety, excessive 
sweating and severe headaches.  
His headaches have been 
severe, occurring 3-4 times a 
week since April 1968, and 
still continue.  Although the 
cause has not been 
definitively determined, his 
symptomatology is and has been 
real and disabling.  Whether 
the cause of his problems is 
psychiatric or organic would 
not change the fact that this 
patient is and has been 
disabled since before April of 
1968.  Additionally, there is 
no question in my mind that he 
has not been malingering at 
any time.

On VA psychiatric examination in July 1999, the veteran was 
noted to have had headaches beginning in the last part of 
1966 and early part of 1967.  These were not a problem to him 
at the time, occurring once every few weeks to few months.  
After he was inducted into the Army, the veteran reported his 
history of headaches; physical examination was reported to be 
normal and he was accepted into the military.  During basic 
training the veteran started to experience marked anxiety 
during rifle practice and developed fear reactions, 
jumpiness, palpitations, epigastric distress and diffuse 
perspiration.  His condition deteriorated rapidly and his 
headaches worsened.  The veteran was diagnosed with a chronic 
severe emotionally unstable personality manifested by high 
anxiety, disability in maintaining performance at an adequate 
level and unreliability.  He was discharged from the military 
after less than three months.  On the current examination, 
the veteran was observed to be subdued, sincere, reliable and 
honest.  He made good eye contact and was cooperative.  There 
was no evidence of a thought disorder or psychosis and the 
veteran's attention and concentration were within normal 
limits.  His mood was depressed.  The diagnostic impression 
was generalized anxiety disorder.  In response to the 
questions posed in the October 1997 remand order, the VA 
examiner commented that it was his opinion that the veteran's 
psychiatric disorder clearly and unmistakably pre-existed 
service and that it clearly and unmistakably increased in 
severity during service.  He further stated that the 
veteran's psychiatric illness had been chronic, continuously 
symptomatic and extremely disabling, preventing the veteran 
from working since his discharge from service.  He considered 
the veteran to be permanently and totally disabled for 
employment.  It was indicated that the veteran's headaches 
could be part of his generalized anxiety disorder or a 
separate neurological disorder.

On subsequent VA neurological examination in July 1999, the 
examiner indicated that medical records in the claims folder 
noted the veteran's history of band-like headaches and 
vertigo since the age of twelve.  The veteran reported that 
his headaches did not begin until shortly after he was 
inducted into the military.  He denied any history of 
headaches as a teenager or any history of head trauma.  Motor 
examination revealed normal tone and strength.  Sensory 
examination was intact.  The diagnostic impression was 
headaches, probably a migraine variant.

In summary, there is pre-service clinical evidence that the 
veteran was treated prior to service for an acquired 
psychiatric disorder manifested, in part, by headaches.  
There are both VA and private medical opinions in the claims 
folder which essentially indicate that the veteran's pre-
service acquired psychiatric disorder increased in severity 
as a result of his military service.  Based on the entire 
evidentiary record, including the veteran's pre-service 
clinical records, service medical records, post-service 
medical records, and the private and VA medical opinions, it 
is the opinion of the Board that that the veteran's pre-
service acquired psychiatric disorder was aggravated by his 
period of service.


ORDER

Service connection for an acquired psychiatric disorder 
manifested, in part, by headaches, is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

